      Case 1:19-cv-02723-CRC Document 30 Filed 01/28/21 Page 1 of 1
USCA Case #20-7038    Document #1882543      Filed: 01/28/2021 Page 1 of 1


                     United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 20-7038                                                     September Term, 2020
                                                                           1:19-cv-01948-CRC
                                                                           1:19-cv-02723-CRC
                                                                           1:19-cv-03223-CRC
                                                            Filed On: January 28, 2021
Atlas Air, Inc. and Southern Air, Inc.,

                 Appellees

        v.

International Brotherhood of Teamsters,
Airline Division,

                 Appellant

Airline Professionals Association of the
International Brotherhood of Teamsters,
Local Union No. 1224,

                 Appellee

International Brotherhood of Teamsters Local
2750,

                  Appellant
------------------------------

Consolidated with 20-7039, 20-7041

                                             ORDER

        Upon consideration of the stipulation of voluntary dismissal, it is

      ORDERED that the Clerk note on the docket that these consolidated cases are
dismissed. No mandate will issue.

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Laura Chipley
                                                              Deputy Clerk
